 



EXHIBIT 10.1
PRIDE INTERNATIONAL, INC.
1998 LONG-TERM INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
          This option agreement (“Option Agreement” or “Agreement”) executed
between PRIDE INTERNATIONAL, INC. (the “Company”), and ___ (the “Optionee”), an
employee of the Company or one of its Subsidiaries, regarding a right (the
“Option”) awarded to the Optionee on December 18, 2006 (the “Award Date”) to
purchase from the Company up to but not exceeding in the aggregate ___ shares of
Common Stock (as defined in the Pride International, Inc. 1998 Long-Term
Incentive Plan (the “Plan”)) at $___.___ per share (the “Exercise Price”), such
number of shares and such price per share being subject to adjustment as
provided in the Plan, and further subject to the following terms and conditions:
          1. Relationship to Plan and Employment Agreement.
          This Option is subject to all of the terms, conditions and provisions
of the Plan and administrative interpretations thereunder, if any, which have
been adopted by the Company’s Compensation Committee (“Committee”) and are in
effect on the date hereof. Except as defined herein, capitalized terms shall
have the same meanings ascribed to them under the Plan. In addition, the parties
agree that notwithstanding any provision herein to the contrary, this Agreement
shall be deemed modified by the provisions of any employment agreement between
the Optionee and the Company, and vesting of this Award shall occur in the event
stock options and other awards specifically vest under such employment
agreement. For purposes of this Option Agreement:
          (a) “Disability” means illness or other incapacity which prevents the
Optionee from continuing to perform the duties of his job for a period of more
than three months.
          (b) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (c) “Option Shares” means the shares of Common Stock covered by this
Option Agreement.
          (d) “Retirement” means the Optionee’s termination of employment on or
after attainment of age 65, or, if applicable to the Optionee, any earlier age
specified as the Optionee’s Normal Retirement Age under the Pride International,
Inc. Supplemental Executive Retirement Plan.

 



--------------------------------------------------------------------------------



 



          2. Exercise Schedule.
          (a) This Option may be exercised in installments in accordance with
the following schedule:

                              Percentage of Option Shares     Date Vested  
Available for Purchase
 
        25 %
 
        25 %
 
        25 %
 
        25 %
 
            100 %

          The Optionee must be in continuous employment with the Company or any
of its Subsidiaries from the Award Date through the date of exercisability in
order for the Option to become exercisable with respect to additional shares of
Common Stock on such date.
          (b) This Option shall become fully exercisable, irrespective of the
limitations set forth in subparagraph (a) above, provided that the Optionee has
been in continuous employment with the Company or any of its Subsidiaries since
the Award Date, upon the occurrence of
     (i) a Change in Control or
     (ii) the Optionee’s termination of employment by reason of death,
Disability or Retirement.
          (c) To the extent the Option becomes exercisable, such Option may be
exercised in whole or in part (at any time or from time to time, except as
otherwise provided herein) until expiration of the Option pursuant to the terms
of this Agreement or the Plan.
          3. Termination of Option
          The Option hereby granted shall terminate and be of no force and
effect with respect to any shares of Common Stock not previously purchased by
the Optionee at the earliest time specified below:
          (a) the tenth anniversary of the Award Date;
          (b) if Optionee’s employment with the Company and its Subsidiaries is
terminated by the Company or a Subsidiary for serious misconduct (as determined
by the Committee) at any time after the Award Date, then the Option shall
terminate immediately upon such termination of Optionee’s employment; or
          (c) if Optionee’s employment with the Company and its Subsidiaries is
terminated for any reason other than death, Retirement, Disability or serious
misconduct, then the Option shall terminate on the first business day following
the expiration of the 60-day period which began on the date of termination of
Optionee’s employment; or

 



--------------------------------------------------------------------------------



 



          (d) if Optionee’s employment with the Company and its Subsidiaries is
terminated due to (i) death at any time after the Award Date and while in the
employ of the Company or its Subsidiaries or within 60 days after termination of
such employment, (ii) Retirement, or (iii) Disability at any time after the
Award Date, then the Option shall terminate on the first business day following
the expiration of the one-year period which began on the date of Optionee’s
death, Retirement or Disability, as applicable.
          In any event in which the Option remains exercisable for a period of
time following the date of termination of Optionee’s employment, the Option may
be exercised during such period of time only to the extent it was exercisable as
provided in Section 2 on such date of termination of Optionee’s employment. The
portion of the Option not exercisable upon termination shall terminate and be of
no force and effect upon the date of the Optionee’s termination of employment.
          4. Exercise of Option
          Subject to the limitations set forth herein and in the Plan, this
Option may be exercised by written notice provided to the Company as set forth
in Section 5. Such written notice shall (a) state the number of shares of Common
Stock with respect to which the Option is being exercised, (b) be accompanied by
cash or shares of Common Stock (not subject to limitations on transfer) or a
combination of cash and Common Stock payable to Pride International, Inc. in the
full amount of the purchase price for any shares of Common Stock being acquired
and (c) be accompanied by cash or Common Stock in the full amount of all federal
and state withholding or other employment taxes applicable to the taxable income
of such Participant resulting from such exercise (or instructions to satisfy
such withholding obligation by withholding Option Shares in accordance with
Section 8); provided, however, that any shares of Common Stock delivered in
payment of the option price that are or were the subject of an award under the
Plan must be shares that the Optionee has owned for a period of at least six
months prior to the date of exercise. For the purpose of determining the amount,
if any, of the purchase price satisfied by payment in Common Stock, such Common
Stock shall be valued at its Fair Market Value on the date of exercise.
          Notwithstanding anything to the contrary contained herein, the
Optionee agrees that he will not exercise the option granted pursuant hereto,
and the Company will not be obligated to issue any option shares pursuant to
this Option Agreement, if the exercise of the Option or the issuance of such
shares would constitute a violation by the Optionee or by the Company of any
provision of any law or regulation of any governmental authority or any stock
exchange or transaction quotation system. The Optionee agrees that, unless the
options and shares covered by the Plan have been registered pursuant to the
Securities Act of 1933, as amended (the “Act”), the Company may, at its
election, require the Optionee to give a representation in writing in form and
substance satisfactory to the Company to the effect that he is acquiring such
shares for his own account for investment and not with a view to, or for sale in
connection with, the distribution of such shares or any part thereof.
          If any law or regulation requires the Company to take any action with
respect to the shares specified in such notice, the time for delivery thereof,
which would otherwise be as promptly as possible, shall be postponed for the
period of time necessary to take such action.

 



--------------------------------------------------------------------------------



 



          5. Notices
          Notice of exercise of the Option must be made in the following manner,
using such forms as the Company may from time to time provide:
          (a) by registered or certified United States mail, postage prepaid, to
Pride International, Inc., Attn: Corporate Secretary, 5847 San Felipe,
Suite 3300, Houston, Texas 77057, in which case the date of exercise shall be
the date of mailing; or
          (b) by hand delivery or otherwise to Pride International, Inc., Attn:
Corporate Secretary, 5847 San Felipe, Suite 3300, Houston, Texas 77057, in which
case the date of exercise shall be the date when receipt is acknowledged by the
Company.
          Notwithstanding the foregoing, in the event that the address of the
Company is changed prior to the date of any exercise of this Option, notice of
exercise shall instead be made pursuant to the foregoing provisions at the
Company’s current address.
          Any other notices provided for in this Agreement or in the Plan shall
be given in writing and shall be deemed effectively delivered or given upon
receipt or, in the case of notices delivered by the Company to the Optionee,
five days after deposit in the United States mail, postage prepaid, addressed to
the Optionee at the address specified at the end of this Agreement or at such
other address as the Optionee hereafter designates by written notice to the
Company.
          6. Assignment of Option
          Subject to the approval of the Committee, in its sole discretion, the
Option may be transferred by the Optionee to (i) the children or grandchildren
of the Optionee (“Immediate Family Members”), (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members (“Immediate Family Member
Trusts”) or (iii) a partnership or partnerships in which such Immediate Family
Members have at least 99% of the equity, profit and loss interests (“Immediate
Family Member Partnerships”). Subsequent transfers of transferred Options shall
be prohibited except by will or the laws of descent and distribution, unless
such transfers are made to the original Optionee or a person to whom the
original Optionee could have made a transfer in the manner described herein. No
transfer shall be effective unless and until written notice of such transfer is
provided to the Committee, in the form and manner prescribed by the Committee.
Following transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, and,
except as otherwise provided herein, the term Optionee shall be deemed to refer
to the transferee.
          After the death of the Optionee, exercise of the Option shall be
permitted only by the Optionee’s executor or the personal representative of the
Optionee’s estate (or by his assignee, in the event of a permitted assignment)
and only to the extent that the option was exercisable on the date of the
Optionee’s death.
          7. Stock Certificates
          Certificates representing the Common Stock issued pursuant to the
exercise of the Option will bear all legends required by law and necessary or
advisable to effectuate the

 



--------------------------------------------------------------------------------



 



provisions of the Plan and this Option. The Company may place a “stop transfer”
order against shares of the Common Stock issued pursuant to the exercise of this
Option until all restrictions and conditions set forth in the Plan or this
Agreement and in the legends referred to in this Section 7 have been complied
with.
          8. Withholding
          No certificates representing shares of Common Stock purchased
hereunder shall be delivered to or in respect of an Optionee unless the amount
of all federal, state and other governmental withholding tax requirements
imposed upon the Company with respect to the issuance of such shares of Common
Stock has been remitted to the Company or unless provisions to pay such
withholding requirements have been made to the satisfaction of the Committee.
The Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Option. The Optionee may pay all or any portion of the taxes required to be
withheld by the Company or paid by the Optionee in connection with the exercise
of all or any portion of this Option by delivering cash, or, with the
Committee’s approval, by electing to have the Company withhold shares of Common
Stock, or by delivering previously owned shares of Common Stock, having a Fair
Market Value equal to the amount required to be withheld or paid. The Optionee
may only request withholding Option Shares having a Fair Market Value equal to
the statutory minimum withholding amount. The Optionee must make the foregoing
election on or before the date that the amount of tax to be withheld is
determined. If the Optionee is subject to the short-swing profits recapture
provisions of Section 16(b) of the Exchange Act, any such election shall be
subject to such other restrictions as may be established by the Committee in
order that satisfaction of withholding tax obligations with shares of Common
Stock might be exempt from the operation of Section 16(b) of the Exchange Act in
whole or in part.
          9. Shareholder Rights
          The Optionee shall have no rights of a shareholder with respect to
shares of Common Stock subject to the Option unless and until such time as the
Option has been exercised and ownership of such shares of Common Stock has been
transferred to the Optionee.
          10. Successors and Assigns
          This Agreement shall bind and inure to the benefit of and be
enforceable by the Optionee, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Optionee may not assign any rights or obligations under this
Agreement except to the extent and in the manner expressly permitted herein.
          11. No Employment Guaranteed
          No provision of this Option Agreement shall confer any right upon the
Optionee to continued employment with the Company or any Subsidiary.

 



--------------------------------------------------------------------------------



 



          12. Governing Law
          This Option Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Texas.
          13. Amendment
          This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Optionee.

                          PRIDE INTERNATIONAL, INC.
 
               
Date:
      By:                               Name:         Title:

          The Optionee hereby accepts the foregoing Option Agreement, subject to
the terms and provisions of the Plan and administrative interpretations thereof
referred to above.

                          OPTIONEE:
 
               
Date:
                         

 